Case 20-07016-FJS   Doc 1   Filed 05/29/20 Entered 05/29/20 15:47:21   Desc Main
                            Document      Page 1 of 4
Case 20-07016-FJS   Doc 1   Filed 05/29/20 Entered 05/29/20 15:47:21   Desc Main
                            Document      Page 2 of 4
Case 20-07016-FJS   Doc 1   Filed 05/29/20 Entered 05/29/20 15:47:21   Desc Main
                            Document      Page 3 of 4
Case 20-07016-FJS   Doc 1   Filed 05/29/20 Entered 05/29/20 15:47:21   Desc Main
                            Document      Page 4 of 4
